Citation Nr: 1041536	
Decision Date: 11/04/10    Archive Date: 11/12/10

DOCKET NO.  09-04 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable disability rating for service 
connected residuals of a Boxer's fracture to the fourth and fifth 
metacarpals of the right hand.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1994 to February 
1997.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran submitted additional evidence after this case was 
certified for appeal, but waived RO review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran is seeking entitlement to a compensable disability 
rating for his service connected residual of a Boxer's fracture 
to the fourth and fifth metacarpals of the right hand.  

The Veteran's disability is currently rated under Diagnostic Code 
5230, which rates limitation of motion of the ring or little 
finger.  Under this diagnostic code, only a non-compensable (0 
percent) evaluation can be assigned.  

As there is no evidence of ankylosis or arthritis of the fourth 
and fifth metacarpals, other potentially applicable diagnostic 
codes such as Diagnostic Codes 5219 and 5223, which rate 
favorable and unfavorable ankylosis of both the ring and little 
fingers, or Diagnostic Code 5003, which rates degenerative 
arthritis, are not applicable.  

However, since his separation from service, the Veteran has 
complained of constant pain, numbness, and tingling in his hand, 
with fatigability and spasms which make it difficult to grasp 
objects.  He has complained that his disability interferes with 
his ability to perform activities such as writing and driving.  

Accordingly, the Board has considered whether the Veteran's 
disability warrants referral for extraschedular consideration.  
To accord justice in an exceptional case where the scheduler 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director or 
the Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R.  § 3.321(b)(1) (2010).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  The Court has held 
that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first 
instance; however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all potential 
theories of entitlement to a benefit under the law and 
regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court 
further held that the Board must address referral under 38 C.F.R. 
§3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

The Board finds that the schedular rating criteria do not 
reasonably reflect the Veteran's disability levels and 
symptomatology.  Therefore, it is remanding the case for a 
determination of whether an extraschedular rating is warranted.  

Accordingly, the case is REMANDED for the following action:

1.	The Veteran's claim file should be 
referred to the Chief Benefits Director or 
the Director, Compensation and Pension 
Service for a determination of whether an 
extraschedular rating is warranted for the 
Veteran's service connected residuals of a 
Boxer's fracture to the fourth and fifth 
metacarpals of the right hand.  

2.	When the development requested has been 
completed, and the RO has ensured 
compliance with the requested action, this 
case should again be reviewed by the RO on 
the basis of the additional evidence.  If 
the benefit sought is not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

